Exhibit 12(b) Simon Crinage, Chief Executive Officer, and William Cox, Chief Financial Officer of The Taiwan Fund, Inc. (the “Fund”), each certify that: 1. This Form N-CSR filing for the Fund (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. By: /s/ Simon Crinage Simon Crinage Chief Executive Officer of The Taiwan Fund, Inc. Date: November 5, 2014 By: /s/ William Cox William Cox Chief Financial Officer of The Taiwan Fund, Inc. Date: November 5, 2014
